Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed on June 04, 2021.  Claims 2, 11, and 13 have been    Claims 3-9, 12 and 14-16 have been withdrawn from consideration.  Accordingly, claims 2, 10-11, 13, and 17-18 are under consideration on the merit.

Withdrawn Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2, 10, 11, and 13 under 35 U.S.C. 112(b) is hereby withdrawn in view of amendments dated 06/04/21.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 10, 11, and 13 under 35 U.S.C. 102 is hereby withdrawn in view of amendments dated 06/04/21.

Applicant’s amendments dated 06/04/21 necessitate the new grounds of rejection set forth below.

Examiner’s Note
It is noted that claims 11 and 13 contain tables or figures. The guidance is that reference to tables and figures are not allowed in claims except where the invention cannot be described with words, citing Ex parte Fressola and MPEP 2173.05(s). 
2173.05(s)    Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Based on guidance it is recommended that claims 11 and 13 be amended unless except where the invention cannot be described with words.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 2, 10-11, 13, and 17-18 are rejected under 35 U.S.C. 103 as obvious over Kurahashi et al. (“Kurahashi”, US 20140127321 A1; published May 8, 2014) and Fujimori et al. (“Fujimori”, US 20110195108 A1; published August 11, 2011).
Applicant claims an antimicrobial/antiviral composition comprising: 
a resin:
an antimicrobial/antiviral agent that is dispersed in the resin and consists of monovalent copper compound microparticles and a dispersant that coats an outer surface of the copper compound microparticles: and a hydrophilic compound that is dispersed in the resin and is 
In addition, claim 1 of the instant application uses open-ended preamble “comprising”.  Thus, it allows for the presence of unrecited components.
Kurahashi is related to antiviral resin member (title) and the antiviral resin member may have a structure in which the antiviral agent and the surface potential-controlling agent are dispersed in the resin ([0021], read on the limitation of the instant claim 1).  Kurahashi teaches that the antiviral agent contains, as an active ingredient, particles of at least one  monovalent copper compound, which is selected from a chloride, an iodide, a bromide, a peroxide, an oxide ([0013-14] and [0023], read on the limitation of copper compound and dispersant in the instant claims 1-2 and 10).  Kurahashi also discloses that examples resin may include a polyethylene resin, a polypropylene resin, a polystyrene resin, a polyvinyl chloride resin, a polyester-based elastomer, etc. ([0022], read on the limitations of resin and hydrophilic compound the instant claims 1, 11, and 13).  Kurahashi indicates that the surface potential-controlling agent including a cationic surfactant, and heating and stretching the molded body and film-shaped molded body can be subjected to the heating and stretching process to easily improve the antiviral properties (interpreted as curing).  Additionally, Kurahashi teaches that the master batch pellets containing a high concentration of antiviral agent are mixed with a surface potential-controlling agent and resin pellets that are the same as the above-described resin pellets in a certain ratio. The mixture is melted and kneaded, and molded by a molding apparatus, to obtain an antiviral resin member in which the antiviral agent and the surface potential-controlling agent are uniformly dispersed in the resin ([0044], read on the limitations of the instant claim 17).  Furthermore, Kurahashi teaches that the antiviral agent o may be provided in the form of a fiber 
Kurahashi does not expressly teach the hydrophilic compound (interpreted as a surface potential-controlling agent) are dispersed in the resin, the deficiency is cured by Fujimori.  
Fujimori is related to antiviral agent (title).  Fujimori teaches s that the antiviral agent that contains as an active ingredient a particle of at least one iodide composed of iodine and an element of is Cu (i.e. copper iodide), Ag, Tl, Bi, Fe, Zn, etc. or at least one kind of monovalent copper compound (abstract and [0015], read on the limitation of antiviral agent in the instant claim 1).  Fujimori also teaches that the monovalent copper compound is a chloride, an acetate, a sulfide, an iodide, a bromide, a peroxide, an oxide ([0015-17], read on the limitation of copper compound and dispersant in the instant claims 1-2 and 10).  Fujimori further teaches that a polymer material to form the fiber structure include polyester, polyethylene, polypropylene, polyvinyl chloride, polyethylene terephthalate, polybutylene terephthalate, polyvinyl alcohol (PVA), poly(methylmethacrylate), rayon, etc. ([0035], read on the limitations of resin and hydrophilic compound the instant claims 1, 11, and 13).   Additionally, Fujimori teaches that a fiber structure or a molded article ([0018-19]).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, Kurahashi the antiviral agent and the surface potential-controlling agent are dispersed in the resin while Fujimori teaches the antiviral agent consists of monovalent copper compound (e.g. a peroxide or an oxide, [0016-17] of Fujimori) as 
 Regarding the function or property of polyester, the metal oxide or PVA "Products of identical chemical composition cannot have mutually exclusive properties." (MPEP 2112.02 (1I)). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding the specific range of contribution of polar component to surface free energy, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  

Response to Arguments 
Applicant’s arguments filed 06/04/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Applicant argues that Kurahashi fails to disclose or suggest each feature of the antimicrobial/antiviral composition of amended claim 2. Therefore, claim 2 is not anticipated by the reference and would not have been obvious over the reference. Applicant also argues that Fujimori only discloses the monovalent copper compound itself.


CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617